MEMORANDUM DECISION
PER CURIAM.
Jeffrey Scott Shuey suffered injuries from an automobile accident on his way home from work. He contends that his injuries should be compensated under workers’ compensation because he gave a co-employee a ride to the job site, transported materials to the job site, was paid for his gas and travel time by his employer, Maxwell-Gabel Contracting, and stopped by another job site to make sure the tools were locked up. All of this evidence, however, was controverted by the employer’s evidence. The Labor and Industrial Relations Commission denied Shuey’s claim for compensation determining that his injuries did not arise out of, and in the course of, his employment. We affirm. Rule 84.16(b).